Citation Nr: 1224193	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  04-28 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral mastalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision, which denied service connection for bilateral mastalgia. 

The Veteran testified before the undersigned at a travel board hearing in August 2004.  The transcript is associated with the claims file. 

In March 2006, the Board remanded this matter for further evidentiary development. 

In May 2009, the Board denied the service connection claim for bilateral mastalgia.  
Thereafter, the Veteran appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated the May 2009 decision and remanded it to the Board for further development in accordance with the June 2011 Court Memorandum Decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral mastalgia.  A review of the record reflects that additional development is necessary prior to analyzing the claim on the merits.  

There is evidence of breast pain during service.  In this regard, in September 2001, the Veteran reported breast pain which was initially determined to be secondary to a ruptured cyst; she continued to complain about and seek treatment for her breast pain and occasional discharge from either breast.  According to a February 2002 treatment note, the Veteran was diagnosed with fibrocystic breast disease/mastalgia.  In April 2002, she presented for a follow-up concerning her mastalgia and bloody discharge.  A September 2002 service treatment note shows an assessment of left breast pain with discharge, most likely secondary to ruptured cyst.  
 
Post-service, in October 2002, the Veteran was afforded a "QTC" examination and was again diagnosed as having mastalgia; however, no opinion as to the etiology of this disability was provided.  Another examination was scheduled for January 2007, but the Veteran failed to report.  And after a rescheduled examination was missed, the RO then discovered that the Veteran was living in another country.  

Significantly, the current record shows that the Veteran's last known address is in the United States.  Thus, in light of the Veteran's treatment for bilateral mastalgia both during and subsequent to service, and the Veteran's apparent relocation to the United States, the Board finds that the Veteran should be afforded one additional opportunity to present to a VA examination to determine the etiology of any currently diagnosed disability manifested by bilateral mastalgia.  Nevertheless, the Veteran is reminded that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b) (2011).  Additionally, the Court has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify the names and addresses of any additional medical facilities where she received medical care for her breast symptoms.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related treatment records which are not already in the claims folder.  Document all efforts made.  For any records deemed unavailable, provide the Veteran with notice of such and an opportunity to submit those reports. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current chronic disability manifested by bilateral mastalgia.   

If the Veteran is currently living outside of the United States, make any reasonable efforts to have the Veteran examined, to include arranging an examination through the American consultate or Embassy in the appropriate country of residence.  All attempted efforts should be clearly documented in the claims file.

The entire claims file and a copy of this Remand must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests and studies deemed necessary by the examiner are to be undertaken

The examiner is asked to 

a).  indicate any chronic disability manifested by bilateral mastalgia currently shown, to include fibrocystic breast disease, and 

b).  provide an opinion as to whether it is at least as likely as not that any such current disability had its clinical onset in service or is otherwise related to active service.  

In doing so, the examiner must reconcile any opinion with the in-service complaints and treatment for bilateral breast pain secondary to ruptured cyst, fibrocystic breast disease, and occasional nipple discharge; the October 2002 QTC examination report; a January 2004 treatment note from the Breast Clinic at the Naval Medical Center in Portsmouth, VA; and specifically acknowledge and discuss the Veteran's competent and credible lay evidence regarding the continuity of breast pain symptomatology since service.  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided. 

3.  Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


